UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6161


JOHN EDWARD KUPLEN,

                      Petitioner – Appellant,

          v.

FRANK PERRY,

                      Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cv-00078-WO-LPA)


Submitted:   June 25, 2015                 Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Edward Kuplen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Edward Kuplen seeks to appeal the district court’s orders

accepting the recommendation of the magistrate judge and denying

relief on Kuplen’s 28 U.S.C. § 2254 (2012) petition relating to a

prison disciplinary conviction and denying his motion to alter or

amend.   The orders are not appealable unless a circuit justice or

judge    issues   a    certificate   of   appealability.      28     U.S.C.

§ 2253(c)(1)(A) (2012).      A certificate of appealability will not

issue    absent   “a   substantial   showing   of    the   denial    of   a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2012).         When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.        Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim

of the denial of a constitutional right.       Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Kuplen has not made the requisite showing.          Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

                                     2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3